internal_revenue_service number release date index number ----------------------------------------- ------------------------------------------------ ------------------------ ------------------------------------- ----------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------ id no ----------------- telephone number --------------------- refer reply to cc psi b01 plr-125525-12 date date legend legend x ----------------------------------------------------------- ------------------------------------------ country d ---------------------- ---------------------- dear ----------- this responds to the letter dated date and related correspondence submitted on behalf of x requesting an extension of time under sec_301 of the procedure and administration regulations to file an entity classification election to treat x as disregarded as an entity separate from its owner for federal tax purposes facts the information submitted states that x was formed under the laws of country x represents x was a foreign_entity eligible to elect to be classified as a disregarded_entity for federal tax purposes effective d the election however was not timely filed x represents that the granting of relief will not prejudice the interests of the government x also represents that its failure_to_file a form_8832 entity classification election was reasonable and that it has acted in good_faith plr-125525-12 law and analysis sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes elections are necessary only when an eligible_entity does not want to be classified under the default classification or when an eligible_entity chooses to change its classification sec_301_7701-3 provides that except for certain existing entities described in sec_301_7701-3 unless a foreign eligible_entity elects otherwise the entity is a a partnership if it has two or more members and at least one member does not have limited_liability b an association if all members have limited_liability or c disregarded as an entity separate from its owner if it has a single member that does not have limited_liability sec_301_7701-3 provides that an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 by filing form_8832 entity classification election with the appropriate campus under sec_301_7701-3 this election will be effective on the date specified by the entity on form_8832 or on the date filed if no such date is specified the date specified on form_8832 cannot be more than days prior to the date on which the election is filed under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-1 through provide the standards that the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides rules for requesting extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusion plr-125525-12 based solely on the facts submitted and representations made we conclude that x has satisfied the requirements of sec_301_9100-1 and sec_301_9100-3 and therefore it is granted an extension of time of days from the date of this letter to file a form_8832 entity classification election to elect to be treated as a disregarded_entity for federal tax purposes effective d a copy of this letter should be attached to the election a copy is enclosed for that purpose except as specifically ruled upon above no opinion is expressed or implied concerning the federal tax consequences of facts described under any other provision of the internal_revenue_code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter_ruling will be sent to your authorized representatives sincerely associate chief_counsel passthroughs special industries joy c spies by joy c spies senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
